DETAILED ACTION
Status of Claims
Claims 1-7, 16-19, and 27-28 are pending.
Claim 7 was amended.
Claims 8-15 and 20-26 were cancelled.
Claims 1-6 and 16-19 were allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Oh modified by Hsieh and further modified by Suh teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the sleeve fitting further comprises a guide extended from the second edge of the sleeve fitting and tilted outwardly to facilitate easy insertion of the inner tubular bar into the outer tubular bar.” With regards to claim 7, Oh modified by Hsieh and further modified by Suh and Martin teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the sleeve fitting comprises a guide tilted outwardly” without impermissible hindsight. Hsieh is relied upon to teach a locking sleeve structure, Suh is relied upon to teach outer tubular bar notches and sleeve fitting snap joints, Martin is relied upon to teach a button having a large area plate and protrusion, and Seaborn is relied upon to teach a guiding lip, and Lee is relied upon to teach a middle leg assembly. None of the teaching references remedy the deficiencies of Oh. Claims 1 and 7 are therefore allowable. Claims 2-6 and 16-19 are also allowable since they require all of the limitations of base claim 1, and claims 27-28 are also allowable since they require all of the limitations of base claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/3/2022